UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1139


PATRICK CHRISTIAN,

                   Plaintiff - Appellant,

            v.

C.N. JENKINS, JR., Presiding Chief Judge, 13th Circuit Court for the City of
Richmond; MELVIN R. HUGHES, Retired Judge 13th Circuit Court for the City
of Richmond; BRADLEY CAVEDO, Presiding Judge, 13th Circuit Court for the
City of Richmond; HENRY E. HUDSON, U.S. Judge Eastern District Court of
Virginia; M. HANNAH LAUCK, U.S. Judge Eastern District Court of Virginia;
ROGER L. GREGORY, Chief Judge of Virginia, U.S. Court of Appeals for the
4th Circuit; G. STEVEN AGEE, Judge of Virginia, U.S. Court of Appeals for the
4th Circuit; STEPHANIE D. THACKER, Judge of W. Virginia, U.S. Court of
Appeals for the 4th Circuit; WILLIAM B. TRAXLER, JR., Judge of S. Carolina,
U.S. Court of Appeals for the 4th Circuit; DIANA GRIBBON MOTZ, Judge of
Maryland, U.S. Court of Appeals for the 4th Circuit; DENNIS W. SHEDD, Sr.
Judge of S. Carolina, U.S. Court of Appeals for the 4th Circuit; JAMES A.
WYNN, JR., Judge of N. Carolina, U.S. Court of Appeals for the 4th Circuit;
ALBERT DIAZ, Judge of N. Carolina, U.S. Court of Appeals for the 4th Circuit;
CLYDE H. HAMILTON, Sr. Judge of S. Carolina, U.S. Court of Appeals for the
4th Circuit; J. HARVIE WILKINSON, III, Judge of Virginia, U.S. Court of
Appeals for the 4th Circuit; ALLYSON K. DUNCAN, Chief Judge of N. Carolina,
U.S. Court of Appeals for the 4th Circuit; S. BERNARD GOODWYN, Justice,
Supreme Court of Virginia; LEROY F. MILLETTE, JR., Senior Justice, Supreme
Court of Virginia; D. ARTHUR KELSEY, Justice, Supreme Court of Virginia;
JOHN G. ROBERTS, Chief Justice, United States Supreme Court; SAMUEL
ALITO, Associate Justice, United States Supreme Court; CLARENCE THOMAS,
Associate Justice, United States Supreme Court; RUTH BADER GINSBURG,
Associate Justice, United States Supreme Court; STEPHEN BREYER, Associate
Justice, United States Supreme Court; SONIA SOTOMAYOR, Associate Justice,
United States Supreme Court; ELENA KAGAN, Associate Justice, United States
Supreme Court; NEIL GORSUCH, Associate Justice, United States Supreme
Court; ROBERT MCDONNELL, Former Governor of Virginia; TERRY
MCAULIFFE, Former Governor of Virginia; MARK HERRING, Attorney
General of Virginia; MICHAEL HERRING, Commonwealth Attorney;
GENERAL ASSEMBLY FOR THE COMMONWEALTH STATE OF
VIRGINIA; JONATHAN O'CONNOR, Pro Bono Lawyer, Defense Attorney;
BRIDGETT K. GERAGHTY, Public Defender,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00868-JAG)


Submitted: May 30, 2019                                           Decided: July 26, 2019


Before KEENAN, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Patrick O. Christian appeals the district court’s order dismissing his civil rights

complaint as frivolous and for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.          Christian v. Jenkins, No.

3:18-cv-00868-JAG (E.D. Va. Jan. 30, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3